COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex Parte Yrooj Shamim

Appellate case number:    01-16-00013-CR

Trial court case number: 1822364-B

Trial court:              County Criminal Court at Law No. 3 of Harris County

        On May 24, 2016, we issued an order abating the appeal and directing the trial court to
clarify its ruling. On June 29, 2016, a supplemental clerk’s record was filed, containing the trial
court’s findings of fact and conclusions of law.
        We reinstate the appeal on the active docket, and order the State’s brief filed as of the
date it was received, June 30, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: July 7, 2016